Title: To George Washington from Charles Pettit, 9 February 1781
From: Pettit, Charles
To: Washington, George


                        
                            Sir,
                            Philadelphia 9th February 1781
                        
                        I was honored with the receipt of Your Excellency’s letter of the 2d instant some days ago, and immediatly
                            put forward the business recommended, which I am informed will be completed today, and the express-rider who has it in
                            charge will return with all possible dispatch. By him you will also receive the spurs, hair-powder and blacking ball, of
                            which I shall inclose a bill.
                        As your Excellency was pleased to mention fashionable spurs, I took some pains to
                            enquire, amongst the Gentlemen of fashion, for the reigning taste of the day, but with less success than I expected, as I
                            could not find any standard for it, nor that their ideas agreed with each other. I found, however, that the late
                            prevailing mode of connecting the strap & spur by a chain, was generally rejected; and that a plain spur was most
                            generally approved; I therefore sought for the best plain pattern I could find ready made, the time not admitting of
                            getting a pair made by a new direction. The price fixed was 1100 dollars old money or an equivalent in new emissions at
                            75, which is the established exchange, but in silver I found ten dollars would be accepted, I therefore paid it in silver,
                            as the difference exceeded the received opinion of the real depreciation of paper money, which is about 100 of old money
                            for one in silver, or 100 in new money for 75 in specie; but as the law now stands actual purchases of specie cannot be
                            made without loss of reputation. Bills of exchange now sell at 75 old or one dollar new money for 5 livres; or 5/6 to 6/.
                            specie for 5 livres 5 sous. I take the liberty of mentioning these particulars for Your Excellency’s information as to the
                            real state of paper money.
                        The money arising from the Bills of exchange Your Excellency was pleased to send to me in February last year
                            was actually appropriated to the public use in March, and I urged it as an argument for obtaining certificates of equal
                            dates, but could not prevail to obtain them of an earlier date than the time of applying at the Office in Virginia. I have
                            the honor to be with the most perfect respect Your Excellency’s most obedient & most humble servant
                        
                            Cha. Pettit
                        
                        
                            Cash advanced by C. Pettit
                            
                                
                                     
                                    Mr Mayer’s Bill for 6th of supr fine hair powder
                                     
                                     0.18.0
                                
                                
                                    
                                    10 balls of blacking
                                    
                                    
                                         1. 0.0
                                    
                                
                                
                                    
                                    New emissions of paper
                                    
                                    £ 1.18.0
                                
                            
                            Also for one pair of spurs 10 dollars in silver 3.15. 
                        

                    